Citation Nr: 0508709	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease, lumbar spine with X-ray evidence of thoracic spine 
involvement and history of lower back injury, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had verified active service from June 1959 to 
June 1971, and unverified National Guard service from July 
1971 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.

In September 2003 the Board remanded this case to obtain 
additional clinical information.   


FINDING OF FACT

The degenerative joint disease, lumbar spine with X-ray 
evidence of thoracic spine involvement and history of lower 
back injury results in back pain and limitation of motion of 
the thoracolumbar spine, and is probably productive of 
pronounced intervertebral disc syndrome.   


CONCLUSION OF LAW

The criteria for a rating of 60 percent for degenerative 
joint disease, lumbar spine with X-ray evidence of thoracic 
spine involvement and history of lower back injury have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.59,  4.71, Diagnostic 
Codes 5010-5243 (2001-2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, a substantially 
complete application was received in August 2001.  The RO 
afforded the veteran notice and assistance under the VCAA in 
September 2001.  The RO provided this notice prior to the 
December 2001 rating denial of the claim on appeal. The 
veteran was also afforded VCAA notice in the April 2002 
Statement of the Case, a June 2002 letter from the RO, and in 
the April 2003 November 2004 Supplemental Statements of the 
Case.  In this regard, the Board is certain that adequate 
notice requirements of the VCAA have been provided to the 
veteran considering Pelegrini. 

Regarding the veteran's claim of an increased evaluation for 
a back disability, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the law and regulations, and VCAA.  The veteran's 
service medical records are available, as are his VA medical 
records.  Further, the veteran has been afforded VA medical 
examination for examination and evaluation of his service-
connected back disorder. With respect to providing assistance 
to the veteran it is also noted that he has been notified of 
the applicable laws and regulations which set forth the 
criteria for increased evaluations.  The discussions in the 
rating decisions and statements of the cases have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In the RO 
letters, and the Statements of the Case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

The veteran has a history of degenerative joint disease of 
the lumbar spine since National Guard service in the late 
1980's.  VA clinical records through the 1990's reveal 
ongoing treatment for complaints of back pain and limitation 
of motion of the mid and low back.  

VA X-rays of the spine dated in June 1991 reveal degenerative 
spur formations of the thoracic and lumbar spine.  An MRI of 
the lumbar spine in April 1994 revealed spondylosis and 
impingement of the left neural foramen at L5-S1.  There was 
multi level degenerative disk disease of the lumbar spine, 
and osteoarthritis at facets L4-5 and L5 -S1.  Subsequent VA 
clinical records through 2000 show treatment for the 
veteran's low back symptoms.    

At an October 2001 VA medical examination of the spine, the 
veteran complained of constant back pain, with radiation of 
pain into the left leg.  Limitation of motion of the lumbar 
spine was demonstrated, and degenerative disc disease and 
degenerative arthritis were reported as findings.  A private 
clinical record dated in November 2001 revealed that the 
veteran had significant spinal stenosis and that surgery was 
not an option due to the veteran's multiple medical problems.  
X-rays revealed osteoporosis, narrowing of the L3-L4 and L4-5 
disc spaces, and marginal osteophytes at all levels.  

VA clinical records through 2002 show continued complaints of 
back pain and treatment in a pain management clinic. The 
clinical data also shows that the veteran received treatment 
for poorly controlled diabetes mellitus with neuropathy.

A personal hearing was held at the RO in November 2002.  The 
veteran testified that he had had a back condition since 
1988.  He stated that he did not currently have an 
occupation, and that he had had to close down his restaurant 
business due to his back problem.  The veteran complained 
that his back condition had worsened in the last three 
months.  He stated that was unable to get up and down, that 
his spouse had to help him put on his socks, and that he 
could not get dressed or walk. He stated that he used 
medication for severe back pain, and that he was unable to 
perform exercises for his back.  The veteran stated that he 
needed to sit and that he was unable to stand over 10 to 15 
minutes.  He had to stop his car every 20 to 25 miles when he 
rode in a car.  

In April 2003, the veteran received medical treatment at a VA 
facility subsequent to a fall the previous day when he 
injured his back.  Pain was reported at L1.  The veteran was 
unable to bend and stoop and he required help with his socks.  
An examination revealed tenderness and marked spasm of the 
paraspinous muscles.  There was pain on palpation and 
decreased range of the lumbar motion spine.  It was reported 
the veteran walked more stooped than usual, and that he used 
a cane. The diagnostic assessment was chronic low back pain.  

A VA medical examination for neurological disorders was 
performed in January 2004.  The veteran's history of a back 
injury and subsequent back pain was reported.  The 
examination revealed that the veteran rode in a wheelchair.  
He was able to arise, walk to the examination table, and 
climb unassisted. It was reported that the veteran complained 
that he hurt all over.  There was give-way weakness in every 
muscle group.  There was mild atrophy of the first "DI" 
bilaterally.  The veteran was unable to feel temperatures in 
any extremity.  Vibration was impaired at the knees and MP 
joints.  The diagnostic assessment indicated that there were 
no findings consistent with disc disease. It was indicate 
that sensory loss was reported as being consistent with 
severe diabetic polyneuropathy, but sensory loss findings 
were out of proportion to motor findings.  

A VA medical examination of the spine was performed in 
February 2004.  The veteran complained of constant low back 
pain since an injury occurred to his back while in the 
military in 1989.  It was reported that the back pain 
radiated down both lower extremities to the feet.  
Reportedly, the veteran had fallen two years previously and 
since then he was unable to walk more than 10 feet.  He used 
a cane and a walker at home, and a wheelchair if he had to 
travel more than 10 feet.  It was specified that no doctor 
had prescribed bed rest for the veteran during the past year.  
The physical examination showed that the veteran walked 
slowly with a cane.  He stood erect without scoliosis.  He 
complained of pain if he flexed more than 10 degrees.  The 
veteran extended more than 10 degrees, and right and left 
lateral bending were to 10 degrees each.  There was 20 
degrees right and left thoracic rotation with pain at the 
extremes of motion.  Axilla compression caused low back pain, 
and nonanatomic response.  Pseudo-rotation caused pain.  
Straight leg raising in the supine position caused low back 
pain without sciatica at 10 degrees bilaterally.  

In the sitting position the veteran was able to extend his 
knees to 35 degrees before he complained of low back pain.  
There was tenderness from T12-S1.  Deep tendon reflexes were 
active/equal in the knees but absent in the ankles.  There 
was no motor weakness or sensory loss detected, and there was 
no muscular atrophy. An X-ray of the thoracic spine showed 
narrowing of the discs, large osteophytes, and ossification 
of the annular ligament.  There was marked narrowing of the 
L5-S1 with osteophyte formation throughout the lumbar spine. 
A vacuum disc at L3-4 was reported.  The diagnostic 
impression was:  Degenerative disc disease lumbar spine; 
degenerative disc disease, thoracic spine.  The examiner 
commented that the veteran exhibited numerous "non-
anatomic" to his examination, which raised the question of 
how much cooperation the examiner was obtaining from the 
veteran.  It was reported that the examiner could detect no 
objective evidence of weakness, incoordination, fatigability, 
or loss of motion due to the above.  The examiner indicated 
that he was unable to estimate range of motion, the amount of 
pain, or functional capacity during flare-up without 
resorting to speculation.  

In a June 2004 addendum, a VA physician indicated that the 
veteran's C-file and medical records had been reviewed and 
revealed no significantly different information other than 
that the date of the veteran's back injury was in 1988 rather 
than 1989, and that he had complained of low back pain in 
mid-1988 after lifting a pot of chicken.  The examiner 
indicated that his conclusions and findings had not changed 
after a review of the C-file.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's degenerative joint disease, lumbar spine with 
X-ray evidence of thoracic spine involvement and history of 
lower back injury has been evaluated as 40 percent disabling.  
At the onset of his claim in August 2001, the veteran's back 
disorder was rated pursuant to 38 C.F.R. § 4.71, Diagnostic 
Codes 5010 and 5292 (2001).  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings was 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
(2001), degenerative arthritis was to be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joints involved. 
   
Diagnostic Code 5292 (2001) provided for ratings based on 
limitation of motion of the lumbar spine. When such 
limitation of motion is slight a 10 percent rating is 
warranted.  Moderate, limitation of motion requires a 20 
percent rating. When limitation of motion is severe, a 40 
percent rating is warranted. The maximum rating under Code 
5292 is 40 percent. 38 C.F.R. § 4.71a.  

At that time the veteran's back disorder also could be 
evaluated under Diagnostic Code 5293 (2001), intervertebral 
disc syndrome. That Diagnostic Code provides that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation. Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief warrants a 40 
percent rating. 

Also, Diagnostic Code 5285 (2001) provides rating criteria 
for residuals of a fractured vertebra, without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast) warrant a 60 percent rating. Otherwise, 
residuals of a fractured vertebra should be rated in 
accordance with definite limited motion or muscle spasm, 
adding a separate 10 percent rating for demonstrable 
deformity of vertebral body. 

During the appeal process changes to the schedular criteria 
for evaluation of back disabilities occurred.  Diagnostic 
Code 5293 became effective September 23, 2002, which is as 
follows: Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; With incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  See also Notes 1-3. 

Subsequently, during the appeal, effective September 26, 2003 
the rating criteria applicable to the diseases and injuries 
of the spine under 38 C.F.R. § 4.71a, were amended by VA, 
including the criteria for rating intervertebral disc 
syndrome. See 68 Fed. Reg. 51. 454 (August 27, 2003) 

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. A 40 
percent evaluation is be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  See 
also Notes 1-6.

With respect to the veteran's claim for an increase in his 
service-connected back disorder, the clinical data shows that 
he has a long history of complaints of radiating back pain, 
along with limitation of motion of the lumbar spine which 
affects his ambulation, necessitating the use of a cane or a 
wheelchair. The veteran in the recent past reportedly 
reinjured of his back with increased symptoms.  X-rays and 
MRI's of the lumbar spine have confirmed osteoporosis, 
narrowing of lumbar disc spaces, osteophytes, as well as 
osteoarthritis.  Clinical findings have recently revealed 
substantial limitation of motion of the thoracolumbar spine 
in most if not all planes, with reported pain on motion.  
Further, the clinical evidence has also revealed paraspinous 
muscles spasm, and absent reflexes in the ankles. Other than 
complaints of radiating pain and an absent ankle reflexes, 
which could possibly be due to diabetic neuropathy, 
associated neurological pathology is not as prominent, as 
reported in the recent VA neurological examination.  

It is noteworthy though that the record reveals substantial 
evidence of lumbar disc disease, supported by radiological 
findings.  Further, there is also substantial clinical data 
consistent with the criteria for pronounced intervertebral 
disc syndrome (Diagnostic Code 5293 (2001)), as indicated, 
pain, absent ankle jerks, and muscle spasms.  Evidence of 
vertebra fractures or ankylosis of the spine is not 
demonstrated.  
In this regard, it seems the clinical evidence is at least in 
equipoise concerning the veteran's back disorder considering 
the criteria necessary for pronounced intervertebral disc 
syndrome. Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran. See 38 
C.F.R. § 4.3. Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim. If so, the claim is 
denied. If the evidence is in support of the claim or is in 
equal balance, the claim is allowed. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Resolving reasonable doubt in the veteran's favor, service 
connection for a 60 percent disability evaluation for 
degenerative joint disease, lumbar spine with X-ray evidence 
of thoracic spine involvement and history of lower back 
injury, but no more, is warranted. 


ORDER

A 60 percent disability evaluation for degenerative joint 
disease, lumbar spine with X-ray evidence of thoracic spine 
involvement and history of lower back injury is granted, 
subject to laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


